DETAILED ACTION
Applicant: TEAGUE, Philip & SLOAN, Robert
Assignee: Visuray InTech LTD (BVI)
Attorney: Raymond R. Ferrera (Reg. No.: 47,559)
Filing: Continuation Application filed 04 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8 are currently pending before the Office.

Priority
The instant application is a continuation application for 15/902,013 filed 22 February 2018 and claims domestic priority to Prov. App. 62/463,048 filed 24 February 2017, and the instant application is a parent application for a Continuation Application for PCT/US2018/19148 filed 22 February 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/04/2021 has been considered.

Drawings
The drawings are objected to because there appears to be inconsistent correlation of reference names and reference numerals: 
Reference numeral – 201 shown in Figure 2 has been used in the Specification with various reference names.  For example, “No direct beam path through the shielding [201] . . . uses the shielding [201]” (¶19) and “enclosed by a pressure housing [201] . . . shielding [201] . . . shielding [201] . . . radiation shielding [201]” (¶21) which creates confusion over reference numeral 201 and the Applicants can elect to provide a new reference numeral for “pressure housing” in Paragraph 21 to define a new reference name element or Paragraphs 19 & 21 should be amended for consistency to read "shielding 201".  
Reference numeral – 204 shown in Figure 2 has been used in the Specification with various reference names.  For example, “radiation [204] source. The x-ray source [206] produces a beam of x-rays [204]” (¶19) and “radiation [204] source. The x-ray source [206] produces a beam of x-rays [204]” (¶21) which creates confusion over reference numeral 204 and the Applicants can elect to provide a new reference numeral for “x-rays” in Paragraphs 19 & 21 to define a new reference name element or Paragraphs 19 & 21 should be amended for consistency to read "radiation 204".  
Reference numeral – 206 shown in Figure 2 has been used in the Specification with various reference names.  For example, “x-ray tube [206] as a radiation [204] source. The x-ray source [206] . . . source [206]. The source tube [206] . . . x-ray source [206].” (¶19) and “x-ray tube [206] as a radiation [204] source. The x-ray source [206] . . . source [206] . . . source [206]. The source tube [206] . . . x-ray source [206] . . . a source tube [206]. . . . source tube [206] . . . source-tube's [206]” (¶21) which creates confusion over reference numeral 206 and the Applicants can elect to provide a new reference numeral for “source”, “tube”, or “source-tube” in Paragraphs 19 & 21 to define a new reference name element or Paragraphs 19 & 21 should be amended for consistency to read "x-ray tube 206”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 19 & 21 – include the phrase “No direct beam path through the shielding [201] . . . uses the shielding [201]” (¶19) and “enclosed by a pressure housing [201] . . . shielding [201] . . . shielding [201] . . . radiation shielding [201]” (¶21) which creates confusion over reference numeral 201 and the Applicants can elect to provide a new reference numeral for “pressure housing” in Paragraph 21 to define a new reference name element or Paragraphs 19 & 21 should be amended for consistency to read "shielding 201".
Paragraphs 19 & 21 - include the phrase “radiation [204] source. The x-ray source [206] produces a beam of x-rays [204]” (¶19) and “radiation [204] source. The x-ray source [206] produces a beam of x-rays [204]” (¶21) which creates confusion over reference numeral 204 and the Applicants can elect to provide a new reference numeral for “x-rays” in Paragraphs 19 & 21 to define a new reference name element or Paragraphs 19 & 21 should be amended for consistency to read "radiation 204".
  Paragraphs 19 & 21 – include the phrase , “x-ray tube [206] as a radiation [204] source. The x-ray source [206] . . . source [206]. The source tube [206] . . . x-ray source [206].” (¶19) and “x-ray tube [206] as a radiation [204] source. The x-ray source [206] . . . source [206] . . . source [206]. The source tube [206] . . . x-ray source [206] . . . a source tube [206]. . . . source tube [206] . . . source-tube's [206]” (¶21) which creates confusion over reference numeral 206 and the Applicants can elect to provide a new reference numeral for “source”, “tube”, or “source-tube” in Paragraphs 19 & 21 to define a new reference name element or Paragraphs 19 & 21 should be amended for consistency to read "x-ray tube 206”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the phrase “said tool comprising: an internal length comprising a sonde section” which is indefinite since it is unclear what “an internal length” is modifying.  It is unclear what particular structure or property of the “tool” includes “an internal section” and how that “internal section” includes a “sonde section”.  The claim should be amended to define the structure in the tool, e.g. a housing, which is being defined by “an internal length”.  For purposes of examination, the Examiner will assume any tool that has a sealed internal section will correspond to the claim limitation.
Claim 1 includes the phrase “at least one source monitoring detector . . . ; and a reference detector . . . wherein said reference detector is used to monitor the output of the x-ray source” which is indefinite since the “source monitoring detector” and the “reference detector” appear to be the same “detector” disclosed in Figure 2 as reference detector 211 and ¶19 – “The x-ray source output is monitored by a reference detector [211]”.  It is unclear if the “reference detector” and the “source monitoring detector” are different or the same detector disclosed and claimed.
Claim 1 includes the phrase “wherein said reference detector is used to monitor the output of the x-ray source such that the reference detector's output effects corrections to the outputs of the detectors used to measure the density of the materials surrounding the borehole in order to correct for variations in the x-ray source output” which is indefinite for claiming both an apparatus and the method steps of using the apparatus (see MPEP §2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)).  The claims should be amended to claim structure “configured" or “arranged” to perform functions, rather than claiming structure performing a step, e.g. "said reference detector is configured to monitor", etcetera.  It is unclear if the reference detector’s capabilities and configuration is being claimed, or the actual step of “using” the “reference detector” to “monitor” the output is being claimed.  Further, it is unclear if the claim scope requires a specific structural arrangement or the performance of method steps using the claims apparatus.  Similar amendments or arguments should be presented for the other bolded limitations that appear to be requiring method steps of using the apparatus.  The claim should be written in a manner to clarify the structure configured to cause the intended result.
Claim 1 includes the phrase “effects corrections to the outputs of the detectors” which is indefinite since it is unclear which specific “detectors” are being “corrected”, e.g. “at least one radiation measuring detector”, “at least one source monitoring detector”, and/or “a reference detector”.
Claim 1 includes the phrase “at least one radiation measuring detector; at least one source monitoring detector” which is indefinite since it is unclear if the “source monitoring detector” is monitoring something other than “radiation”.  If it is monitoring “radiation” to determine corrections to the source output or input, then it is unclear if two separate “detectors” are being claimed or different functions of the 
Claim 2 includes the phrase “a plurality of tool logic electronics and PSUs” which is indefinite since PSU hasn’t been defined and it is further indefinite since it is unclear if the “electronics and PSUs” are part of the “sonde-dependent electronics” claimed in claim 1.  
Claim 6 includes the phrase “through wiring” which is indefinite since it is unclear what structural element includes the “wiring” and what it is going “through”.  It is unclear if this limitation is referring to a wireline to the surface or wiring throughout the “tool”.  For purposes of examination, wiring through the tool or connection through a wireline will correspond to the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 includes a phrase – “wherein the reference detector is used to monitor the output of the x-ray source” - that already appears in parent claim 1 – “wherein said reference detector is used to monitor the output of the x-ray source”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (US Pub. 2012/0138782).
Regarding claim 1, Simon et al. discloses an x-ray based litho-density tool for measurement of formation surrounding a borehole (Simon et al.: Fig. 1 logging-while-drilling (LWD) tool 12; ¶36 a logging-while-drilling (LWD) system 10 that includes an LWD tool 12 and data processing circuitry 14. As will be discussed below, the LWD system 10 may determine a property of a subterranean formation, such as density or lithology, based on Compton scattering and/or the absorption due to photoelectric effect of X-rays emitted into the formation by the LWD tool 12.), said tool comprising:
an internal length comprising a sonde section (Fig. 1 LWD tool 12 elongated metal tube 29 x-ray shielding 32; Figs. 22-23; ¶¶61-64 a logging-while-drilling (LWD) system 10 that includes an LWD tool 12 and data processing circuitry 14. As will be discussed below, the LWD system 10 may determine a property of a subterranean formation, such as density or lithology, based on Compton scattering and/or the absorption due to photoelectric effect of X-rays emitted into the formation by the LWD tool 12. . . . The X-rays emitted from out of the configuration 160 of the LWD tool 12 may be detected by a collar-mounted X-ray detector group 168. The collar-mounted X-ray detector group 168 appears in a distinct collar-mounted X-ray detector housing 170 that surrounds a near X-ray detector 38 and a far X-ray detector 40 in X-ray shielding 32. The collar-mounted X-ray detector housing 170 may be formed from titanium, as there may not be enough room in the collar 16 and/or stabilizer 18 to include separate X-ray windows.; ¶¶68-72 By way of example shown in FIGS. 22 and 23, a configuration 290 of the LWD tool 12 includes a pressure housing 291 that may be embedded in the collar 16 of the LWD tool 12. Such a pressure housing 291 may include not only the X-ray detectors 38 and 40 but also the X-ray generator 24 and X-ray monitor 42.), wherein said sonde section further comprises an x-ray source (Fig. 2 x-ray generator 24; Figs. 22-23 x-ray generator 24; ¶¶68-72); at least one radiation measuring detector (Figs. 1-2 x-ray detectors 38,40; Figs. 22-23 x-ray detectors 38,40; ¶¶68-72); at least one source monitoring detector (Figs. 1-2 x-ray monitor 42; Figs. 22-23 x-ray monitor 42; ¶47 An X-ray monitor 42 may monitor the output and energy of the X-rays emitted by the X-ray generator 24. This measurement by the X-ray monitor 42 can be used to control the quantity and energy of the X-rays output by the X-ray generator 24using any suitable technique.); a plurality of sonde-dependent electronics (Figs. 1-2 data processing circuitry 14; Figs. 22-23; ¶¶49-50 hese techniques may be carried out by the processor 46 and/or other data processing circuitry based on certain instructions executable by the processor 46. Such instructions may be stored using any suitable article of manufacture, which may include one or more tangible, computer-readable media to at least collectively store these instructions. The article of manufacture may include, for example, the memory 48 and/or the nonvolatile storage 50. The memory 48 and the nonvolatile storage 50 may include any suitable articles of manufacture for storing data and executable instructions, such as random-access memory, read-only memory, rewriteable flash memory, hard drives, and optical disks.); and a reference detector (Figs. 1-2 x-ray monitor 42; Figs. 22-23 x-ray monitor 42; ¶47),
wherein said reference detector is used to monitor the output of the x-ray source (Figs. 1-2 x-ray monitor 42; Figs. 22-23 x-ray monitor 42; ¶47) such that the reference detector's output effects corrections to the outputs of the detectors used to measure the density of the materials surrounding the borehole in order to correct for variations in the x-ray source output (Figs. 1-2 x-ray generator 26 x-ray monitor 42; Figs. 22-23; ¶¶34-36 The use of an X-ray generator in the LWD tool may improve the performance of formation bulk density and photoelectric factor (PEF) measurements, while avoiding the complications introduced by a radioisotopic source. Moreover, although the energy of the X-rays emitted by the X-ray generator will typically be lower than 662 keV, the X-rays may be suited for better collimation and tighter X-ray detector spacings. With proper collimation of the radiation output by the X-ray generator, in combination with enhanced collimation of the X-ray detector windows, the same or greater depth of investigation (DOI) can be achieved with the LWD tools disclosed herein as with conventional, 137Cs-based gamma-gamma density LWD tools; ¶¶42-53 This measurement by the X-ray monitor 42 can be used to control the quantity and energy of the X-rays output by the X-ray generator 24using any suitable technique. The X-ray monitor 42, like the X-ray detectors 38 and 40, may include a scintillation detector and an attached photomultiplier (PMT). The X-ray monitor 42may measure the spectral shape and the total count rate of X-rays that reach the X-ray monitor 42 through the X-ray shield 32. The thickness of the shielding 32 and the distance of the X-ray monitor 42 from the target 28 may be optimized through experimentation or simulation to obtain a good sensitivity to the quantity and energy of the output X-rays of the X-ray generator 24. . . . Based on the X-rays detected by the X-ray detectors of the LWD tool 12, the data processing circuitry 14 may determine a formation density of the formation 62 and/or a lithology based on photoelectric factor (PEF) using any suitable technique (block 86)).

Regarding claim 2, Simon et al. further discloses the tool further comprising a plurality of tool logic electronics and PSUs (Simon et al.: Figs. 1-2 data processing circuitry 14; ¶36; ¶¶49-50; ¶72 Some configurations of the LWD tool 12 may employ an X-ray generator having a dual-polarity power supply. One example of such an X-ray generator having a dual-polarity power supply appears in FIG. 16, which illustrates a bipolar X-ray generator 200.).
Regarding claim 3, Simon et al. further discloses the tool further comprising a detector used to measure borehole standoff such that other detector responses may be compensated for tool standoff (Simon et al.: ¶46 The use of at least two X-ray detectors makes it possible to compensate the density measurement for the effect of standoff from the formation using spine-and-ribs techniques, forward model and inversion techniques, neural networks, or other suitable approaches.; ¶55).
Regarding claim 4, Simon et al. further discloses the tool further comprising a plurality of density measuring detectors (Simon et al.: Figs. 1-2 detectors 38,40; Figs. 22-23 detectors 38,40; Abstract; ¶¶45-47 near X-ray detector 38 and the far X-ray detector 40 may acquire the energy spectrum of the gamma-rays that are detected. This spectral information may be split into a small number (e.g., 2 to 6) of energy windows or “channels,” from which density and photoelectric factor (PEF) measurements may be determined. Traditional analog-to-digital converters (ADCs) may be used to split the spectral information into more channels (e.g., 256, 512, etc.) and the channels may be combined to form the desired energy windows. The use of at least two X-ray detectors makes it possible to compensate the density measurement for the effect of standoff from the formation using spine-and-ribs techniques, forward model and inversion techniques, neural networks, or other suitable approaches.).
Regarding claim 5, Simon et al. further discloses the tool further comprising a tungsten shield (Simon et al.: ¶39 The elongated medal tube 29 is surrounded by X-ray shielding 32, which may be formed from, for example, high-density tungsten (W).; ¶69 a protective layer could be added directly to the pressure housing 291. If such a protective layer is made of tungsten carbide, it should not cover the region of the detector windows 296.).
Regarding claim 6, Simon et al. further discloses the tool wherein the tool is configured so as to permit through wiring (Simon et al.: ¶50 The downhole tool 12 may transmit the data 44 to the data processing circuitry 14 via, for example, internal connections within the tool, a telemetry system communication uplink, and/or a communication cable. After receiving the data 44, the data processing circuitry 14 may determine one or more properties of the subterranean formation that surrounds the downhole tool 12).
Regarding claim 7, Simon et al. further discloses wherein the tool further comprises a wear-pad disposed such that the source and detector assembly may be pressed against the side of the borehole to reduce borehole effects. (Simon et al.: ¶42 The outer surface of the stabilizer windows 36 may be protected to prevent erosion by borehole fluid.; ¶43 collar windows 34 may be metallic materials, such as titanium or titanium alloys, which may offer a low atomic number and low electron density compared to elements found in stainless steel; ¶¶68-69 By way of example shown in FIGS. 22 and 23, a configuration 290 of the LWD tool 12 includes a pressure housing 291 that may be embedded in the collar 16 of the LWD tool 12. Such a pressure housing 291 may include not only the X-ray detectors 38 and 40 but also the X-ray generator 24 and X-ray monitor 42. – any housing made of a material will read on “wear pad”).
Regarding claim 8, Simon et al. further discloses the tool wherein the reference detector is used to monitor the output of the x-ray source (Simon et al.: Figs. 1-2 x-ray generator 26 x-ray monitor 42; Figs. 22-23; ¶¶34-36; ¶¶42-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grove et al. (US Pub. 2013/0308753) – which discloses x-ray density detectors and a reference detector to “count the emitted x-rays [which] can be used to adjust the operating voltage of the x-ray generator” (Grove et al.: Fig. 2 x-ray generator 210 reference detector 212 measurement detector(s) 214; ¶19; ¶22; ¶23 The tallies in one or more bins can be used to determine a core density averaged over the path of the X-ray beam, and optionally a photo electric factor (“Pe”) averaged over the path of the X-ray beam. For example, an empirical model derived from laboratory data obtained with a core having known density and photo electric factor may be used to determine the core density averaged over the path of the X-ray beam, and optionally the photo electric factor averaged over the path of the X-ray beam.).
Samworth (US Pub. 2005/0263692) – which discloses compensating for density with near and far detectors and a neutron source (Samworth: Fig. 1; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//DAVID P PORTA/ Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884